PER CURIAM.
The order under review vacating a final default judgment against the garnishee is reversed with directions to reinstate the judgment. Although a meritorious defense was asserted, the appellee made no demonstration either of excusable neglect which led to the entry of the default and consequent default judgment, National Premium Budget Plan Corp. v. All American Assurance Co., 389 So.2d 324 (Fla. 3d DCA 1980); Miami Steel Traders, Inc. v. Ryder Truck Lines, Inc., 401 So.2d 1146 (Fla. 3d DCA 1981), or of due diligence in seeking to set them aside. See Cricket Club, Inc. v. Basso, 384 So.2d 908 (Fla. 3d DCA 1980); B.R. Fries & Associates v. Meagher, 448 So.2d 1211 (Fla. 3d DCA 1984), pet. for review denied, 453 So.2d 1364 (Fla.1984); Bayview Tower Condominium v. Schweizer, 475 So.2d 982 (Fla. 3d DCA 1985).